Argued December 1, 1926.
This appeal complains of the refusal of the orphans' court to grant a review of the second and partial account of the trustee named by the will and codicils of Mathilda Lee Willing. The decedent, a citizen of the United States, but temporarily residing in France at the time of making the disposition of her property, provided for the creation of two annuities of 10,000 francs each, with other provisions not necessary to consider here, *Page 340 
except as affecting the residuary legatees. When she died in 1896, the value of the money unit named was slightly less than twenty cents in American money, and on this basis the annual payments, amounting to $1,930, were made to those entitled, or their successors, until the filing of the first account, which was adjudicated on October 16, 1917, and the balance then found remaining was paid over to the trustee. Thereafter the rate of exchange for the paper franc fell, until it was reduced to less than five cents in 1923. In February of 1923 or 1924, the date being the subject of an immaterial dispute, counsel made demand upon the trustee for payment of the annual sums, calculated on the value of the gold franc.
A second partial account of both principal and income was filed March 26, 1924, it being stated in the petition asking for adjudication as follows: "The reason or purpose of the filing of the account is to determine the question on what basis the annuity to Robert E. Lee de Potestad and Rupert Featherstonhaugh [the annuitants] shall be paid." The part dealing with the income failed to set forth items of debit and credit covering transactions with those interested, merely stating, "Income, from 1923, September 28th, to which date it was paid to those entitled and accounts rendered." As declared by counsel for the trustee, during the course of a later hearing, there was nothing in the statement filed which raised the question of the necessity to make claim for additional payments if it should be determined the value of the gold franc was to be used in determining the right of the annuitants, and this is apparent, for the amounts of the annual payments made prior to 1923, and to whom, are not set forth. It may be here noticed that the receipts, given for sums paid the annuitants from 1918, did not indicate on their face they were in full satisfaction of amounts due, but only acknowledged the payment "of 10,000 francs at the current rate of exchange." The purpose of the proceeding was *Page 341 
evidently to have the court fix the true measure of value, which should be a controlling guide to the parties. The account did set forth the balances of both principal and income on hand.
It was determined by a divided court that the gold standard should be applied, to which conclusion the residuary legatees excepted. Their objections were overruled, and the balances awarded to the trustee "for further accounting." On August 21, 1924, a schedule of distribution was filed, awarding the balance of income, of which $1,930 was directed to be paid to each of the annuitants for the year 1923-4, and the remaining amount at the time on hand was divided between the two residuary legatees. Four days thereafter, the latter appealed, and caused the record to be removed to the Superior Court. An affirmance of the decree followed (Willing's Estate, 84 Pa. Super. 546), and the record was returned to the court below on March 11, 1925. The annuitants, having won their legal contention, made prompt demand for a third accounting, so that there should be payment of their claim for a further allowance based on the difference in the value of the gold franc and the sums actually received for the years 1918 to 1923.
A new partial account was filed, and at the audit such claim was made, and met opposition from the residuary legatees, the trustee standing in the position of a stakeholder. After hearing some testimony, it was suggested that a further supplemental statement be filed, which would set forth in detail the income items between 1917 and 1923, omitted from the second partial account, so that the question desired to be brought to the attention of the auditing judge could be more clearly presented. The court was of opinion that this was a matter which should be considered rather as an amendment to the earlier statement, and suggested that the proper procedure to secure this end was by application to reopen the second account. Following this intimation, *Page 342 
a petition of review was filed, setting forth that no statement had been made before as to payments during the years in question, and, as a result, no formal exception to credits asked for any particular year could have been offered, and that the account in question had been submitted solely for the purpose of obtaining a legal determination of the rights of the annuitants as to payment at the exchange value of the paper or gold franc. Later, the petition was dismissed on the ground of laches in not making the claim at the time of the second audit. From this action of the court the present appeal was taken.
It is urged that the failure to file objections to the second account, and, at that time, present the demand now asserted, cannot be considered an acquiescence in the general statement found therein, or that all rights based on the underpayment of annuities prior to 1923 had been waived. On the contrary, it is insisted that the account as filed was not in such detail as to show what was to be concluded by the audit then had, particularly in view of the fact that the avowed purpose was to have only the legal question determined. This makes necessary a consideration of the legislation providing for a re-examination of accounts because of mistakes. The Fiduciaries Act of 1917 (P. L. 447, sec. 48) made possible such proceeding, and is of right where errors in the statement appear, or "in any adjudication of the orphans' court" unless the fiduciary has been placed in an injurious position by payment in accordance with the decree later complained of. This broadens the power conferred by section 1 of the Act of 1840 (P. L. 1), as pointed out in Troutman's Est., 270 Pa. 310. In the present case, the amount awarded from income in the schedule of distribution of August 1924 has been paid to the residuary legatees, but it does not appear that additional sums are not on hand available for the satisfaction of the claims of the annuitants if sustainable. Their rights could not be successfully asserted *Page 343 
until the legal question involved had been determined. By the decision of the Superior Court, unappealed from, it is apparent the annuitants received less than the sum to which they were entitled, if the rule there laid down had been applied, and, unless they have waived their claims, should be made whole.
We are not unmindful of the cases prior to the Fiduciaries Act, holding that a review is of right only where errors of law appear on the face of the record, or when new matters have arisen since the decree, and to be allowed as of grace upon subsequent discovery of new evidence as to the facts upon which the decree was grounded, which could not have been procured by the use of due diligence: Scott's App., 112 Pa. 427; Nixon's Est., 239 Pa. 270; Millikin's App. 227 Pa. 502; Michener's Est.225 Pa. 66. But the power formerly existing has been extended, and relief should be granted where justice and equity require, and no one suffers thereby: Troutman's Est. supra; Turnbull's Est., 88 Pa. Super. 482. Irrespective of any legislation, the orphans' court possesses an inherent discretionary power "to correct its own records in the interest of justice, even to protect parties from the effect of their own mistakes and blunders": Sloan's Est., 254 Pa. 346, 350.
It is true no express request for payment of the arrearages due in the earlier years was made at the time of the second audit. The partial account was however not so framed as to call upon the annuitants to file exceptions to credits claimed for particular years, or it was at least so indefinite as to leave the matter doubtful, and we cannot say they were required to do more than was done under the circumstances appearing. Though the adjudication of an account becomes final and binds the parties as to what appears therein, unless later reviewed, yet to have such effect it must properly call to the attention of the parties the specific matters to which they must object, if dissatisfied. The sole object of the second incomplete account filed here was *Page 344 
to bring to the notice of the court a disputed legal question, so that the rights of the parties could be defined. As soon as the controversy was settled, demand was made for the sum to which the annuitants were entitled by the decision of the Superior Court, and which would have been paid in prior years except for the honestly mistaken view of the legal rights of the parties. It may be that the residuary legatees have at the moment secured more than was proper, but the estate has not been exhausted and the fiduciary discharged. In fairness, the rights of all should be readjusted, and this is legally permissible: Gillespie's Est., 273 Pa. 227; Kellerman's Est.,242 Pa. 3; Grim's Est., 147 Pa. 190. Such a course is contemplated by the Fiduciaries Act, as already pointed out, when a proper petition for review is presented, as it was here.
The decree of the court is reversed, the petition of review is reinstated and the prayer thereof granted; the record is remitted with a procedendo; the costs of this appeal to be paid by the estate of the testator.